MEMORANDUM**
Joshua D’Baron appeals pro se the district court’s summary judgment dismissing his prisoner civil rights action for failure to exhaust administrative remedies. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Wyatt v. Terhune, 315 F.3d 1108, 1117 (9th Cir. 2003), and we affirm.
The district court properly dismissed the action because D’Baron failed to exhaust administrative remedies as required by 42 U.S.C. § 1997e(a). See Booth v. Churner, 532 U.S. 731, 741, 121 S.Ct. 1819, 149 L.Ed.2d 958 (2001). We construe the district court’s order as dismissing the action without prejudice. See Wyatt, 315 F.3d at 1120.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.